Title: To George Washington from James Craik, 24 August 1789
From: Craik, James
To: Washington, George



Dear Sir
Alexandria Augt 24th 1789

after a long and anxious solicitude on Account of your late indisposition, permit me to tender my Sincere congratulations for your happy recovery—Among your numberless Correspondents, and at a time when every pen has been bussy in inquiring for your health, the Anxiety of an old friend thus expressed might have been somewhat troublesome, as it might

seem to induce the necessity of a literary reply which in your late situation could not be agreeable. Under this Idea have I hitherto submitted to the painful recital of your late tedious confinement at second hand. And have rather trusted to the friendly information of my good friend the Major than risk the possibility of intrusion—I flatter myself you will believe me sincere when I asure you that few things in this life would have given me greater pleasure than to have been in a Situation to have in the least degree ministred to your ease and recovery, and tho’ every assistance has been given, which a careful attention and acknowledged abilities could insure, I have constantly felt unhappy at being at such a distance as not to have it in my power to contribute my Mite towards the restoration of your health—Although the Abcess on your Thigh has proved a painful and tedious termination of your Complaint, I flatter myself it will leave you in possession of a large Stock of future good health—Much I think will depend upon your determination at all events, to take exercise[.] The confinement of a City life, and the care and weight of business incident to your appointment, will create too great a transition from the late activity of your life, unless attention is paid to the Article of exercise—it is with much pleasure that I hear Mrs Washington and the Children enjoy good health—The familys at Mount Vernon & Abingdon are at present well. But poor Mr Lund Washington & Spouse are in a very distressed Situation, on Account of there Child, who was attacked with fits for upwards of a fortnight, & have left it in an insensible state, and I am much affraid will continue so; as it is now upwards of a Month, and not the least sign of reason returning—It gives me great pleasure to discover that the proceedings of our New Congress have thus far given general satisfaction to the people—tho I am affraid your old acquaintance Colo. Mason is not yet satisfied with it; last Court he sent in a formal Resignation as a Magistrate, and desired it to be entered on record. his adherents I Suppose will follow his example, for neither Cockburn or Chichester have yet qualified—The Young Gentlemen Mr George & Laurence I think give closer application then heretofore. And I think the Master is more attentive Since a quarrel he And Doctr Brown have had, but I still think there is a deficiency in the School as few of the Boys I think write well, and come on very Slowly in

Arithmetic—George wishes to devote more of his time to that branch of his Education, but wishes your opinion first—Since they come to live with me they have behaved well I frequently admonish them and they seem to take it well—But this is a very bad place for Youth without strict looking after—Mrs Craik & family join me in very Affectionate, & Respectful Compliments to Mrs Washington: and I am with the Sincerest Affection & Respect Dear Sir Your Most Devoted & obedt hume Sert

Jas Craik

